Citation Nr: 0408394	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-10 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and a 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
January 1959.  

This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied service connection for a 
psychiatric disorder, to include PTSD and a bipolar disorder.  

The RO denied service connection for passive aggressive 
reaction in a July 1959 rating action.  The veteran has since 
raised claims for service connection for PTSD and a bipolar 
disorder.  In Ephraim v. Brown, 82 F. 3d. 399 (Fed. Cir. 
1996) the Federal Circuit Court held that a newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder, can not be the same claim when it has not 
been previously considered.  The regulations governing 
veterans' benefits recognize that "the field of mental 
disorders represents the greatest possible variety of 
etiology, chronicity and disabling effects, and requires 
differential consideration in these respects."  38 C.F.R. § 
4.125.  The Court of Veterans Appeals erred in interpreting 
this regulation in holding that the proceedings based on the 
new diagnosis of "another facet" of "mental disability" were 
merely "readjudication of a remanded claim."  For that reason 
the Board concurs with the RO in concluding that the 
veteran's claim for service connection for a psychiatric 
disorder that includes PTSD and a bipolar disorder is a new 
claim.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The service personnel and medical records show that the 
veteran entered service in October 1955 and, after being on 
active duty for approximately three years, he went Absent 
Without Leave (AWOL) in July 1958.  He was subsequently 
disciplined on two occasions for being drunk and disorderly.  
The veteran was referred to sick bay for evaluation and was 
later admitted to a hospital with a diagnosis of passive 
aggressive reaction.  After further evaluation, the diagnosis 
was changed to anti-social personality.  A Medical Board 
recommended the veteran be discharged as unsuitable for 
service.  He was separated from service in January 1959.

A VA neuropsychiatric examination of the veteran in July 1959 
resulted in a diagnosis of personality disorder-passive 
aggressive reaction.  

The RO received copies of the veteran's VA medical records in 
February 1999, which included March 1995 records from the 
Mental Hygiene Clinic with a provisional diagnosis of chronic 
depressive reaction.  February 1999 notes include a diagnosis 
of recurrent major depression.  

The veteran submitted some of additional service personnel 
records.  It does not include any performance evaluations.  
The veteran has asserted his performance evaluations in 
service show a change in his behavior and performance of his 
duties in service, which he believes are the early 
manifestations of his currently diagnosed psychiatric 
disorder.  

In July 1999 the veteran submitted his PTSD Questionnaire.  
He stated that when he returned from overseas he was sent to 
Cherry Point, North Carolina.  He referred to an altercation 
with his First Sergeant and noted that was charged with being 
AWOL.  He further indicated that he was evaluated for 
anxiety, hospitalized for psychiatric evaluation and 
discharged from service shortly thereafter.  

Additional VA records include an April 1995 record with a 
diagnosis of major depression and a past history of ETOH 
abuse.  March 1999 treatment records include a diagnosis of 
bipolar psychosis.  May 1999 records of individual 
psychotherapy reveal diagnoses of PTSD and secondary bipolar 
depression.  

The most recent November 2001 VA psychiatric records include 
a primary diagnosis of mixed bipolar disorder.  A Global 
Assessment of Functioning (GAF) scale score of 22 was 
assigned.  

The RO denied service connection for a psychiatric condition, 
to include PTSD in November 1999.  The veteran appealed that 
decision.  Later in September 2000 the RO issued a 
supplemental statement of the case to the veteran and stated 
the issue was service connection for bipolar disorder 
(claimed as neuropsychiatric disorder to include PTSD).  

In March 2003 Social Security Administration National Records 
Center responded to the RO that the veteran's file had been 
destroyed.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
or symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

The veteran has not been provided a VA psychiatric evaluation 
to determine if there is a relationship between service and 
his currently diagnosed bipolar disorder and/or PTSD.  It is 
the Board's judgment that, given the facts in this case as 
summarized above, there is a duty to provide such an 
evaluation and nexus opinion.  Id. 

As to the question of whether the veteran has PTSD linked to 
service, the veteran has not asserted he was involved in 
combat, that he was personally assaulted in service or that 
his stress in service was related to any particular event.  
He has indicated that he began to have difficulty after 
returning to Cherry Point and that he was disciplined for 
being AWOL.  He has not specified the type of altercation he 
had with his First Sergeant.  In addition the current 
diagnosis of the veteran's psychiatric disorder in VA records 
is mixed bipolar disorder and not PTSD.  Nevertheless, the RO 
should ask the veteran to provide any information relating to 
any claimed in-service stressors.  38 C.F.R. § 3.304(f).  

Accordingly, the case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
each of his claim of the impact of the 
notification requirements on the claim.  

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a psychiatric disorder, 
including depression, bipolar disorder 
and PTSD, since service separation in 
January 1959.  After securing the 
necessary releases, the RO should obtain 
all records that are not already in the 
claims folder.  

The RO should also ask the veteran to 
submit a stressor statement, providing as 
much detail as possible relating to any 
stressor events during service.  Any 
subsequent stressor development that is 
indicated should be accomplished.  If any 
specific stressor is verified, the RO 
must provide that information to the VA 
psychiatric examiner (see below).

3.  The RO should schedule the veteran 
for a VA psychiatric examination for the 
purpose of determining whether he 
currently has a psychiatric disorder, to 
include depression, bipolar disorder and 
PTSD, related to service.  The examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any psychiatric disorder 
that may be present began during or is 
causally related to any incident of 
service.  If the current diagnosis 
includes PTSD, the psychiatrist is asked 
to opine whether it is at least as likely 
as not that it is causally related to a 
verified in-service stressor or 
stressors.  The examination report should 
include a complete rationale for all 
opinions expressed.  The claims file and 
a copy of this REMAND should be made 
available to and reviewed by the examiner 
prior to the examination.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for a psychiatric disorder, 
including major depression, a bipolar 
disorder and PTSD.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC), which includes notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




